By the Oowrt,

SMITH, J.
We do not see how the plaintiff can recover on the case made. The defendants were endorsers, and were entitled to notice of dishonor of the note. Such notice was attempted to be proved by the notary. But if we take the evidence of the notice sent through the post-office, that will be found insufficient to sustain the plaintiff’s action, because a notice through the post-office when the parties resided in town within two miles was not legal. If we recur to the notice served by the notary at the ware-house of the defendant, we are left wholly in the dark as to the character or contents of the notice left there. It might have been a transcript of the one sent through the post-office, but there ig *158no proof of that fact, and we are not at liberty to presnme it. It was incumbent on the plaintiff to show a proper notice properly served.' Brewster vs. Arnold, 1 Wis., 273, 285; Sumner and Kimball vs. Bowen, 2 Wis., 530. It is unnecessary to go further at this stage of the case. Judgment reversed and case remanded.